

116 HR 7794 IH: Emergency SNAP Flexibilities Extension Act
U.S. House of Representatives
2020-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7794IN THE HOUSE OF REPRESENTATIVESJuly 27, 2020Ms. Fudge (for herself, Mr. McGovern, Mrs. Hayes, Mr. Panetta, Mr. Lawson of Florida, Ms. Adams, and Ms. Schrier) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo extend existing supplemental nutrition assistance program flexibilities for States during the COVID-19 pandemic.1.Short titleThis Act may be cited as the Emergency SNAP Flexibilities Extension Act. 2.Extension of existing snap flexibilities for covid-19(a)State options(1)A State agency (as defined in section 3(s) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(s))) shall have the option—(A)to extend certification periods under section 3(f) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(f)) for not more than 6 months and adjust periodic report requirements under section 6(c)(1)(D)(i) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(c)(1)(D)(i)) for some or all participating households with certification periods set to expire or periodic reports due on or before June 30, 2021, consistent with the extensions and adjustments provided in the Food and Nutrition Service’s April 22, 2020, blanket approval for extending certification and adjusting periodic reports, unless otherwise provided in this paragraph;(B)to allow household reporting requirements under section 273.12(a)(5)(iii) of title 7 of the Code of Federal Regulations to satisfy the recertification requirements under section 273.14 of title 7 of the Code of Federal Regulations for some or all participating households with recertification periods set to expire on or before December 31, 2021; and(C)to adjust the interview requirements under sections 273.2 and 273.14(b) of title 7 of the Code of Federal Regulations for some or all household applications or recertifications through June 30, 2021, consistent with the adjustments provided in the Food and Nutrition Service’s March 26, 2020, blanket approval for adjusting interview requirements, unless otherwise provided in this paragraph.(2)Not later than 5 days after exercising an option under paragraph (1), a State agency shall notify the Secretary of Agriculture in writing of the option exercised, the categories of households affected by the option, and the duration of such option.(b)AdjustmentThe Secretary of Agriculture shall allow a State agency to suspend the requirements under sections 275.11(b)(1) and (2), 275.12, and 275.13 of title 7 of the Code of Federal Regulations from June 1, 2020, through June 30, 2021, consistent with the waivers provided in the Food and Nutrition Service’s April 30, 2020, blanket approval for waiver of quality control reviews, unless otherwise provided in this subsection.(c)ReportSection 2302 of the Families First Coronavirus Response Act (Public Law 116–127; 7 U.S.C. 2011 note) is amended by striking subsection (c) and inserting the following:(c)ReportNot later than June 30, 2022, the Secretary of Agriculture shall submit, to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report containing the following information:(1)A description of any information or data supporting State agency requests under this section and any additional measures that State agencies requested that were not approved by the Secretary of Agriculture.(2)An evaluation of the use of all waivers, adjustments, and other flexibilities in the operation of the supplemental nutrition assistance program (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)), in effect under this Act, the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), or any other Act, to respond to the COVID-19 public health emergency.(3)A recommendation of any additional waivers or flexibilities needed in the operation of the supplemental nutrition assistance program to respond to public health emergencies with pandemic potential..